DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1, 8, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Erickson-Bhatt, Sarah J., et al. "Noninvasive surface imaging of breast cancer in humans using a hand-held optical imager." Biomedical physics & engineering express 1.4 (2015): 045001, hereinafter “Erickson-Bhatt”, and further in view of Hielscher et al. (US 2014/0243681), hereinafter “Hielscher” and Balberg et al. (US 2006/0122475), hereinafter “Balberg”.
Regarding claim 1, Erickson-Bhatt teaches a diffuse-optical-spectroscopy system for scanning human tissue (abstract, Fig. 1), the system comprising:
a handheld probe (Fig. 1, probe) having at least two emitter sources (Fig. 1, shows 6 sources) which emit electromagnetic radiation at one or more visible, near-infrared or infrared wavelengths corresponding to absorption associated with one or more human-tissue constituents (page 2, Instrumentation and data acquisition); 

a processor operable to produce, in response to said received electromagnetic radiation, one or more cross-sectional images of the human tissue respectively associated with said one or more visible, near-infrared or infrared wavelengths (page 3, Data analysis, “2D contour plots”).
Erickson-Bhatt is silent regarding the at least two emitter sources are aligned along a first axis and face an outward direction; the one or more sensors are aligned along the first axis and face the outward direction and the at least two emitter sources being selected from the group consisting of a light-emitting diode and an encapsulated light-emitting diode.
However, Hielscher teaches optical imaging (abstract) including the at least two emitter sources (paragraph [0062]) are aligned along a first axis (paragraph [0111] “sources and detectors that are spaced apart in a single axis”) and face an outward direction (Figs. 17A, 12-14 refs 1010a-d); the one or more sensors are aligned along the first axis and face the outward direction (paragraph [0111] “sources and detectors that are spaced apart in a single axis”). 
However, Balberg teaches optical imaging (abstract) including the at least two emitter sources being selected from the group consisting of a light-emitting diode and an encapsulated light-emitting diode (paragraph [0153]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Erickson-Bhatt with the teaching of Hielscher by including the at least two emitter sources are aligned along a first axis and face an outward direction; the one or more sensors are aligned along the first axis and face the outward direction in order to bring the imaging and sensing head close to the sample surface.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Erickson-Bhatt with the teaching of Balberg by including the at least two emitter sources being selected from the group consisting of a light-emitting diode and an encapsulated light-emitting diode as Balberg teaches the equivalence of the light sources, one would perform the substitution as LEDs are less expensive than laser diodes.
Regarding claim 7, Erickson-Bhatt discloses wherein said electromagnetic radiation is continuous wave electromagnetic radiation (page 2, Instrumentation and data acquisition).
Regarding claim 8, Erickson-Bhatt discloses a method of scanning human tissue by diffuse- optical-spectroscopy (abstract, Fig. 1), the method comprising:
emitting continuous wave electromagnetic radiation through at least two emitter sources (Fig. 1, shows 6 sources) at wavelengths between 650 nm and 1100 nm corresponding to absorption associated with one or more human-tissue constituents, respectively, by a 
using one or more sensors to detect received electromagnetic radiation at each of said wavelengths between 650 nm and 11100 nm, said one or more sensors and the at least two emitter sources are aligned in reflectance geometry the one or more sensors being one or more of linear array detectors, a charge-coupled device or a photodiode sensor (Fig. 1; pages 2-3, Instrumentation and data acquisition); and 
in response to said received electromagnetic radiation, producing by a processor one or more cross-sectional images of the human tissue respectively associated with said wavelengths between 650nm and 1100nm (page 3, Data analysis, “2D contour plots”).
Erickson-Bhatt is silent regarding said at least two emitter sources are disposed in spaced relation on either side of said one or more sensors and including the at least two emitter sources being selected from the group consisting of a light-emitting diode and an encapsulated light-emitting diode.
However, Hielscher teaches optical imaging (abstract) including said at least two emitter sources are disposed in spaced relation on either side of said one or more sensors (paragraph [0111], Fig. 18B, sources 1252 and detector 1262, between sources.  Note specification contains a typo in the last line of paragraph [0111] labeling detector 1254). 
However, Balberg teaches optical imaging (abstract) including the at least two emitter sources being selected from the group consisting of a light-emitting diode and an encapsulated light-emitting diode (paragraph [0153]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Erickson-Bhatt with the teaching of Hielscher by including said at least two emitter sources are disposed in spaced relation on either side of said one or more sensors in order illuminate the surface with more intensity or with different wavelengths.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Erickson-Bhatt with the teaching of Balberg by including the at least two emitter sources being selected from the group consisting of a light-emitting diode and an encapsulated light-emitting diode as Balberg teaches the equivalence of the light sources, one would perform the substitution as LEDs are less expensive than laser diodes.
Claims 1, 8, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (WO 02/12854 A2), hereinafter “Cheng” and further in view of Balberg et al. (US 2006/0122475), hereinafter “Balberg”.
Regarding claim 1, Cheng discloses a diffuse-optical-spectroscopy system for scanning human tissue (abstract, Fig. 1), the system comprising:
a handheld probe (page 16, lines 30-35) having at least two emitter sources to emit electromagnetic radiation at one or more visible, near-infrared or infrared wavelengths corresponding to absorption associated with one or more human-tissue constituents, the at least two emitter sources are aligned along a first axis and face an outward direction, (Fig. 1, ref 122; page 17, line 9, page 18, lines 9-24); 

a processor operable to produce, in response to said received electromagnetic radiation, one or more cross-sectional images of the human tissue respectively associated with said one or more visible, near-infrared or infrared wavelengths (page 48, lines 10-35).
Cheng is silent regarding the at least two emitter sources being selected from the group consisting of a light-emitting diode and an encapsulated light-emitting diode.
However, Balberg teaches optical imaging (abstract) including the at least two emitter sources being selected from the group consisting of a light-emitting diode and an encapsulated light-emitting diode (paragraph [0153]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Cheng with the teaching of Balberg by including the at least two emitter sources being selected from the group consisting of a light-emitting diode and an encapsulated light-emitting diode as Balberg teaches the equivalence of the light sources, one would perform the substitution as LEDs are less expensive than laser diodes.
Regarding claim 8, Cheng discloses a method of scanning human tissue by diffuse- optical-spectroscopy (abstract, Fig. 1), the method comprising:
emitting continuous wave (page 2, line 7; page 37, lines 13-15) electromagnetic radiation through at least two emitter sources wavelengths between 650 nm and 1100 nm (page 18, lines 10-20) corresponding to absorption associated with one or more human-tissue constituents, respectively, by a handheld probe (page 16, lines 30-35) while being placed in proximity to the human tissue (Fig. 1, ref 122; page 17, line 9, page 18, lines 9-24); 
using one or more sensors to detect received electromagnetic radiation at each of said wavelengths between 650 nm and 11100 nm, said one or more sensors and the at least two emitter sources are aligned in reflectance geometry the one or more sensors being one or more of linear array detectors, a charge-coupled device or a photodiode sensor (as shown in Fig. 1, ref 124; page 17, line 9; page 19, lines 15-30; page 112, lines 32-34); 
in response to said received electromagnetic radiation, producing by a processor one or more cross-sectional images of the human tissue respectively associated with said wavelengths between 650nm and 1100nm (page 48, lines 10-35).
Cheng is silent regarding the at least two emitter sources being selected from the group consisting of a light-emitting diode and an encapsulated light-emitting diode.
However, Balberg teaches optical imaging (abstract) including the at least two emitter sources being selected from the group consisting of a light-emitting diode and an encapsulated light-emitting diode (paragraph [0153]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Cheng with the teaching of Balberg 
Regarding claim 15, Cheng discloses determining a first absorption coefficient associated with a first emitter source when said first source is emitting first electromagnetic radiation of said electromagnetic radiation, determining a second absorption coefficient associated with said second source when a second emitter source is emitting second electromagnetic radiation of said electromagnetic radiation, and determining a total absorption coefficient at an intersecting location within the human tissue by calculating a superposition value associated with a first absorption coefficient and a second absorption coefficient (page 32, lines 15-32; page 36, lines 19-35).
Regarding claim 17, Cheng discloses wherein the at least two emitter sources emit electromagnetic radiation at wavelengths between 650 nm and 1100 nm (page 17, lines 21-24).
Regarding claim 18, Cheng discloses wherein the at least two emitter sources emit electromagnetic radiation at multiple- wavelengths (page 17, lines 21-24).
Regarding claim 19, Cheng discloses wherein one of more sensors is an array photon detector or an array photodiode  (page 21, lines 16-20).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng and Balberg as applied to claim 1 above, and further in view of Alfano et al (US 6665557).
Regarding claim 4, Cheng is silent regarding wherein said one or more visible, near-infrared or infrared wavelengths comprise at least four wavelengths corresponding to 
However, Alfano teaches a tissue imaging device (abstract) including wherein said one or more visible, near-infrared or infrared wavelengths comprise at least four wavelengths corresponding to absorption associated with at least four human-tissue constituent said at least four human-tissue constituents comprising deoxyhemoglobin, oxyhemoglobin, water and fat (Fig. 8, and col. 4, line 59- col. 5, line 15).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Cheng with the teaching of Alfano by including wherein said one or more visible, near-infrared or infrared wavelengths comprise at least four wavelengths corresponding to absorption associated with at least four human-tissue constituent said at least four human-tissue constituents comprising deoxyhemoglobin, oxyhemoglobin, water and fat in order to obtain an accurate image of the tissue.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng and Balberg as applied to claim 8 above, and further in view of Alfano et al (US 6665557), hereinafter “Alfano”
Regarding claim 11, Cheng is silent regarding wherein step (a) comprises emitting said electromagnetic radiation at at least four wavelengths between 650 nm and 1100 nm which correspond to absorption associated with at least four human-tissue constituents, said at least four human-tissue constituents comprising deoxyhemoglobin, oxyhemoglobin, water and fat.
However, Alfano teaches a tissue imaging device (abstract) including wherein step (a) comprises emitting said electromagnetic radiation at said one or more wavelengths comprising 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Cheng with the teaching of Alfano by including wherein step (a) comprises emitting said electromagnetic radiation at said one or more wavelengths comprising at least four wavelengths corresponding to absorption associated with at least four human-tissue constituents, said at least four human-tissue constituents comprising deoxyhemoglobin, oxyhemoglobin, water and fat in order to obtain an accurate image of the tissue.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Erickson-Bhatt, Sarah J., et al. "Noninvasive surface imaging of breast cancer in humans using a hand-held optical imager." Biomedical physics & engineering express 1.4 (2015): 045001, hereinafter “Erickson-Bhatt”, and further in view of Hielscher et al. (US 2014/0243681), hereinafter “Hielscher””.
Regarding claim 16, Erickson-Bhatt discloses a system for scanning human tissue by diffuse-optical- spectroscopy (abstract, Fig. 1), the system comprising: 
a handheld probe having at least two emitting sources (Fig. 1, shows 6 sources) for emitting electromagnetic radiation at one or more wavelengths between 650 nm and 1100 nm, the one or more wavelengths  corresponding to absorption associated with one or more human-tissue constituents, respectively (page 2, Instrumentation and data acquisition);  

a processor communicating with the handheld probe, the processor producing, in response to said received electromagnetic radiation, one or more cross-sectional images of the human tissue respectively associated with said one or more wavelengths (page 3, Data analysis, “2D contour plots”).
Erickson-Bhatt is silent regarding the at least two emitter sources are aligned along a first axis and face an outward direction; the one or more sensors are aligned along the first axis and face the outward direction.
However, Hielscher teaches optical imaging (abstract) including the at least two emitter sources (paragraph [0062]) are aligned along a first axis (paragraph [0111] “sources and detectors that are spaced apart in a single axis”) and face an outward direction (Figs. 17A, 12-14 refs 1010a-d); the one or more sensors are aligned along the first axis and face the outward direction (paragraph [0111] “sources and detectors that are spaced apart in a single axis”). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Erickson-Bhatt with the teaching of Hielscher by including the at least two emitter sources are aligned along a first axis and face .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng and Balberg as applied to claim 8 above, and further in view of Kovacovsky et al (US 2017/0195589), hereinafter “Kovacovsky”.
Regarding claim 20, Cheng is silent regarding further comprising measuring an effect of ambient light on a sensor image while all of the at least two emitter sources are turned off.
However, Kovacovsky teaches optical measurement (abstract) including comprising measuring an effect of ambient light on a sensor image while all of the at least two emitter sources are turned off (paragraph [0269]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Cheng with the teaching of Kovacovsky by including comprising measuring an effect of ambient light on a sensor image while all of the at least two emitter sources are turned off in order to calibrate the system.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC J BOLOGNA whose telephone number is (571)272-9282. The examiner can normally be reached Monday - Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877